DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein said first continuously connected loop is configured to retain said therapeutic device in a stable uncompressed configuration, leaving a left hand and a right hand of said user free” (claims 1 and 11; emphasis added to indicate new matter); and “”wherein: said first elastic wrap panel, once stretched around and secured to said first continuously connected loop, is configured to create a stable partially compressed configuration, leaving said left hand and said right hand of said user free” (claims 3 and 13; emphases added to indicate new matter).
Notably, Applicant’s Specification as originally filed provides no support for, indeed makes no mention related to, the “stable” configurations referred to in claims 1, 3, 11, and 13; and is silent as to any mention of the user’s hands. In particular, with respect to the recited “stable uncompressed configuration” in claims 1 and 11, Applicants’ Specification discloses, in relation to figure 10, which illustrates the continuously connected loop, that, “[t]he three therapeutic devices (cold packs) are thereby pressed against the horse’s hoof. It is desirable to further secure the invention See Spec. 15. Accordingly, rather than disclosing an “uncompressed configuration,” Applicants’ Specification discloses that the therapeutic device is compressed, i.e., “pressed against the horse’s hoof,” and discloses subsequently “provid[ing] additional inward compressive force,” thereby implying that an initial inward compressive force has been achieved. Furthermore, the disclosure of, “[i]t is desirable to further secure the invention in place,” is a disclosure that the invention is not yet secured in place, i.e., not yet stable.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
inter alia, “wherein said first continuously connected loop is configured to retain said therapeutic device in a stable uncompressed configuration, leaving a left hand and a right hand of said user free” (emphasis added to indicate new matter). Notably, Applicant’s Specification as originally filed provides no written description support for, indeed makes no mention related to, the “stable” configurations referred to in claims 1 and 11; and is silent as to any mention of the user’s hands. In particular, with respect to the recited “stable uncompressed configuration,”, Applicants’ Specification discloses, in relation to figure 10, which illustrates the continuously connected loop, that, “[t]he three therapeutic devices (cold packs) are thereby pressed against the horse’s hoof. It is desirable to further secure the invention in place and provide additional inward compressive force.” See Spec. 15. Accordingly, rather than disclosing an “uncompressed configuration,” Applicants’ Specification discloses that the therapeutic device is compressed, i.e., “pressed against the horse’s hoof,” and discloses subsequently “provid[ing] additional inward compressive force,” thereby implying that an initial inward compressive force has been achieved. Furthermore, the disclosure of, “[i]t is desirable to further secure the invention in place,” is a disclosure that the invention is not yet secured in place, i.e., not yet stable.
Claims 3 and 13 have each been amended to recite, inter alia, “wherein: said first elastic wrap panel, once stretched around and secured to said first continuously connected loop, is configured to create a stable partially compressed configuration, leaving said left hand and said right hand of said user free” (emphases added to indicate new matter). Applicant’s Specification as originally filed provides no written 
Claims 2, 4-9, 12, and 14-19 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman, U.S. Patent No. 8,664,466 B2, in view of Ruetenik, U.S. Patent No. 9,055,732 B1, and Detty, U.S. Patent No. 5,871,458.
Re Claim 1, Tilghman discloses a therapeutic device application wrap configured for a user to attach to an animal’s hoof, wherein the hoof includes a coronary band, a hoof wall having anterior, left lateral, right lateral, and posterior portions, and a hoof sole (see Abstract and 1:22-26, noting that the wrap of Tilghman is used for a horse hoof, which has the claimed features), comprising:
		a.	a sole (84) configured to cover some of the hoof sole (see figure 15);
		b.	a first retention panel (86a and 86b together, 86b folded upward in figure 16 in a similar manner to 86a in figure 15), including:
			i.	an inward facing surface (see id. and figure 13) covered in hook and loop fastener material (see figures 13-15 and 6:19-23; note also that “covered” is being defined under broadest reasonable interpretation as to put something on top of (see Merriam-Webster Dictionary for “cover”)),
			ii.	an outward facing surface (see figures 14 and 15),
			iii.	a lower portion connected to the sole (see id.), and
			iv.	an upward portion that is free (see figures 15 and 16);
		c.	the first retention panel being configured to wrap around the hoof wall and extend upwards to at least the coronary band (see id.);
		d.	a second retention panel (86d, folded upward in figure 16 in a similar manner to 86a in figure 15), including:
			i.	an inward facing surface (see figures 13 and 15) covered in hook and loop fastener material (see figures 13-15 and 6:19-23; note also that see Merriam-Webster Dictionary for “cover”)),
			ii.	an outward facing surface (see figures 14 and 15),
			iii.	a lower portion connected to the sole (see id.), and
			iv.	an upward portion that is free (see figures 15 and 16);
		e.	the second retention panel being configured to wrap around the hoof wall and extend upwards to at least the coronary band (see id.);
		f.	a third retention panel (86e), including:
			i.	an inward facing surface (see figures 13 and 15) covered in hook and loop fastener material (see figures 13-15 and 6:19-23; note also that “covered” is being defined under broadest reasonable interpretation as to put something on top of (see Merriam-Webster Dictionary for “cover”));
			ii.	an outward facing surface (see figures 14 and 15);
			iii.	a lower portion connected to the sole (see id.); and
			iv.	an upward portion that is free (see figures 15 and 16);
		g.	the third retention panel being configured to wrap around the hoof wall and extend upwards to at least the coronary band (see id.);
		h.	the first retention panel, the second retention panel, and the third retention panel being configured to join together in a first continuously connected loop surrounding the hoof (see figures 15 and 16, noting that 86a, 86b, 86d, and 86e together are continuously connected to form a loop surrounding the hoof, prior to 86c, 86f being secured to the panels), with the continuously connected loop being retained against the hoof (see id.);
see Spec. 15-16, disclosing that the device is intended to be in a compressed configuration when the first continuously connected loop is fastened around the device, and silent as to “stable”); see Tilghman at figures 13-15, noting that the first continuously connected loop is formed by the retention panels (86a-86e) forming a continuous loop held together with hook and loop fasteners around the hoof, and that the continuous loop, with the Ballistic nylon material of the panels of Tilghman, would be capable of retaining the therapeutic device in a stable uncompressed configuration, if very loosely wrapped around the hoof), leaving a left hand and a right hand of the user free (see id., noting that the continuous loop of Tilghman, with the hook and loop fasteners and material of the panels forming the continuous loop, would not require a user to hold the panels in place around the hoof, and are able to be supported in a hands-free state);
j.	a first wrap panel (86c) attached to the sole and extending upward therefrom (see figures 15 and 16), the first wrap panel having:
			i.	a left lateral side with a left attachment panel (left 90), and
			ii.	a right lateral side with a right attachment panel (right 90),
			iii.	the first wrap panel being configured to stretch around the first continuously connected loop of retention panels (see id., noting that 86f is attached to 86c and on the outside of 86a, 86b, 86d, 86e to form outermost layers of the wrap in see id. and note immediately above); and
		k.	a second wrap panel (86f) attached to the sole (see figures 15 and 16) and extending upward therefrom (see id.), the second wrap panel having:
			i.	a left lateral side with a left attachment panel (92), and
			ii.	a right lateral side with a right attachment panel (94),
			iii.	the second wrap panel being configured to stretch around the first wrap panel (see figure 16, noting that 86f wraps over 86c at least for attachment of 92, 94 to 96) and attach to the first wrap panel (see id.), thereby forming a second continuously connected loop (connected via 92, 94, 96; see id.) providing additional inward compressive force on the first continuously connected loop of retention panels. See id.
	Tilghman does not disclose that the sole is configured to cover substantially all of the hoof sole, a first therapeutic device configured to attach to the inward facing surface of the first retention panel, the three retention panels being configured with the first therapeutic device secured inside the first continuously connected loop, or the wrap panels being elastic.
	Ruetenik, similarly directed to a therapeutic device application wrap configured for a user to attach to an animal’s hoof, wherein the hoof includes a coronary band, a hoof wall having anterior, left lateral, right lateral, and posterior portions, and a hoof sole (see Abstract, noting that the wrap of Ruetenik is used for a horse hoof, which has the claimed features), comprising: a sole (106) configured to cover substantially all of the hoof sole. See figure 2.
See Ruetenik at 9:22-53.
	Additionally, Detty, similarly directed to a therapeutic device application wrap configured for a user to attach to an equine, teaches that it is well-known in the art for the wrap to have a first therapeutic device (24A; see 4:11-14 and 4:39-47) including a panel (84, 86) with hook and loop fastener material (see 6:66-7:15) configured to attach (via 84, 86, 88, 90) to hook and loop fastener material (88, 90; see id.) on an inward facing surface of a first retention panel (22; see figures 3 and 6), whereby the first therapeutic device can be selectively attached to the first retention panel (see id. and 6:66-7:15); wherein the wrap forms a continuously connected loop (see, e.g., figure 2) with the first therapeutic device being retained against the hoof (see id and Abstract); wherein the continuously connected loop is configured to retain the therapeutic device in a stable uncompressed configuration. See id. and discussion of “configured to” above with respect to Tilghman, noting that Applicants’ therapeutic device is not disclosed as being in a stable configuration, and is disclosed as being in a compressed configuration; the loop of Detty could be very loosely fastened around the therapeutic device, thereby providing minimal compression. Detty further teaches that the wrap is made of neoprene rubber, which is an elastic material. See 3:55-58.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the wrap of Tilghman as modified by Ruetenik to comprise a first therapeutic device including a panel with hook and loop fastener 
	It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to replace the ballistic nylon of Tilghman with the neoprene rubber of Detty, in order to provide insulation for the therapeutic device. See Detty at 3:55-4:7.
	Re Claim 2, Tilghman as modified by Ruetenik and Detty teaches that the first therapeutic device is a first cold pack (see Detty at 4:39-47); the inward facing surface of the first retention panel is covered in loop material (Detty 28 is described as being loops 88, 90; see Detty at 6:66-7:15); and the first cold pack includes a hook panel (Detty 84, 86) configured to engage the loop material on the inward facing surface of the first retention panel. See id. and Detty at figure 6.
	Re Claim 3, Tilghman as modified by Ruetenik and Detty teaches that the first elastic wrap panel, once stretched around and secured to the first continuously connected loop (see Tilghman at figures 13-16, noting that 86c is attached to the outside of 86a, 86b, 86d, 86e to form an outermost layer of the wrap in figure 16), is configured to create a stable partially compressed configuration (see Tilghman at figures 15 and 16, , noting that the additional layer provided by 86c being wrapped over the loop of retention panels provides inward compressive force, at least because folding see also PTAB Decision 10), leaving the left hand and the right hand of the user free. See id.; the “configured to” limitation lacks written description support in Applicants’ Specification, and is therefore being interpreted as requiring only that the prior art be capable of performing as recited; furthermore, the first wrap panel, once stretched around and secured to the first continuously connected loop, would leave the left and right hands of the user free. See Tilghman at figures 15 and 16, noting the hook and loop attachments of the panels of Tilghman to surround the hoof, and the neoprene rubber material of the fabric, which would function as claimed.
	Re Claim 4, Tilghman as modified by Ruetenik and Detty discloses that the first therapeutic device is configured to be removed and replaced without the need to remove the application wrap (functional language that Tilghman as modified by Ruetenik and Detty is capable of; the therapeutic device of Detty could be slid out from the inside of the wrap without removing the wrap). See also Spec. 16, specifically “A fresh set of packs will usually be swapped for the ones already on the animal. The process described for FIGs. 9-12 is simply reversed to expose the packs (The state shown in FIG. 9). The old packs are pulled free and new packs are pressed into position. The device is then closed back around the hoof and lower leg as described previously” (emphases added). See Spec. figures 9-12, specifically figure 9, showing all of the panels removed from the horse’s leg, with merely the sole not being removed.
	Re Claim 5, Tilghman as modified by Ruetenik and Detty teaches that the sole is constructed of a molded polymer. See Ruetenik at 8:63-9:16 and 9:22.
See Ruetenik at figure 2 and 9:24-28.
	Re Claim 7, Tilghman as modified by Ruetenik and Detty teaches that the wall completely encircles the hoof (see id.), and the sole and the wall are sized to leave a gap between the wall and the hoof sufficiently wide to admit a lower portion of the therapeutic device. See Detty at figure 2.
	Re Claim 8, Tilghman as modified by Ruetenik and Detty discloses that the first and second retention panels having outward facing surfaces covered in loop material (Tilghman 88; see Tilghman at figures 14 and 15); and the first and second retention panels include hook tabs (Tilghman 90; see Tilghman at figure 13) configured to engage the loop material and thereby join the first and second retention panels together. See Tilghman at figures 15 and 16 and 6:19-23.
	Re Claim 9, Tilghman as modified by Ruetenik and Detty discloses that the first elastic wrap panel has an outward facing surface covered in loop material (Tilghman 96; see Tilghman at figure 16); and the right and left attachment panels on the second elastic wrap panel include inward-facing hooks (Tilghman 92, 94, shown inward-facing in figure 16) configured to engage the loop material on the outward facing surface of the first elastic wrap panel. See Tilghman at figure 16 and 6:28-32.
	Re Claim 11, Tilghman discloses a therapeutic device application wrap configured for a user to attach to an animal’s hoof, wherein the hoof includes a coronary band, a hoof wall having anterior, left lateral, right lateral, and posterior portions, and a see Abstract and 1:22-26, noting that the wrap of Tilghman is used for a horse hoof, which has the claimed features), comprising:
		a.	a sole (84) configured to cover some of the hoof sole (see figure 15);
		b.	a first retention panel (86a and 86b together, 86b folded upward in figure 16 in a similar manner to 86a in figure 15), including:
			i.	an inward facing surface (see id. and figure 13) covered in hook-compatible material (see figures 13-15 and 6:19-23; note also that “covered” is being defined under broadest reasonable interpretation as to put something on top of (see Merriam-Webster Dictionary for “cover”)),
			ii.	an outward facing surface (see figures 14 and 15),
			iii.	a lower portion connected to the sole (see id.), and
			iv.	an upward portion that is free (see figures 15 and 16);
		c.	a second retention panel (86d), including:
			i.	an inward facing surface (see figure 13) covered in hook-and-loop-type material (see figures 13-15 and 6:19-23; note also that “covered” is being defined under broadest reasonable interpretation as to put something on top of (see Merriam-Webster Dictionary for “cover”)),
			ii.	an outward facing surface (see figure 14),
			iii.	a lower portion connected to the sole (see id.), and
			iv.	an upward portion that is free (see figures 15 and 16);
d.	a third retention panel (86e), including:
see figure 13) covered in hook-and-loop-type material (see figures 13-15 and 6:19-23; note also that “covered” is being defined under broadest reasonable interpretation as to put something on top of (see Merriam-Webster Dictionary for “cover”)),
			ii.	an outward facing surface (see figure 14),
			iii.	a lower portion connected to the sole (see id.), and
			iv.	an upward portion that is free (see figures 15 and 16);
e.	the first, second, and third retention panels being configured to wrap around the hoof wall and extend upwards to at least the coronary band (see id.);
f.	the first, second, and third retention panels being configured to join together (via 88, 90; see id. and 6:19-23) into a first continuously connected loop surrounding the hoof (see figures 14 and 15, noting that 86a, 86b, 86d, and 86e, when joined together around the hoof, are continuously connected and surround the hoof);
g.	wherein the first continuously connected loop is configured to retain the therapeutic device in a stable uncompressed configuration (“configured to…” when applying a broadest reasonable interpretation of the term consistent with Applicants’ Specification, merely requires that the prior art be capable of retaining the therapeutic device in a stable uncompressed configuration (see Spec. 15-16, disclosing that the device is intended to be in a compressed configuration when the first continuously connected loop is fastened around the device, and silent as to “stable”); see Tilghman at figures 13-15, noting that the first continuously connected loop is formed by the retention panels (86a-86e) forming a continuous loop held together with hook and loop fasteners around the hoof, and that the continuous loop, with the Ballistic nylon material see id., noting that the continuous loop of Tilghman, with the hook and loop fasteners and material of the panels forming the continuous loop, would not require a user to hold the panels in place around the hoof, and are able to be supported in a hands-free state);
		h.	a first wrap panel (86c) attached to the sole and extending upward therefrom (see figures 15 and 16), the first wrap panel having:
			i.	a left lateral side with a left attachment panel (left 90), and
			ii.	a right lateral side with a right attachment panel (right 90),
			iii.	the first wrap panel being configured to stretch around the first continuously connected loop of retention panels and secure to the first continuously connected loop of retention panels (via 88, 90; see id. and 6:19-23; figure 16 shows that 86c is at least secured to 86b and 86d to expose 96 for attachment to 92, 94) thereby providing an inward compressive force on the first continuously connected loop of retention panels (see id.); and
		i.	a second wrap panel (86f) attached to the sole (see figures 15 and 16) and extending upward therefrom (see id.), the second wrap panel having:
			i.	a left lateral side with a left attachment panel (92), and
			ii.	a right lateral side with a right attachment panel (94),
			iii.	the second wrap panel being configured to stretch around the first wrap panel (see figure 16) and attach to the first wrap panel (92, 94 attach over 96), thereby forming a second continuous loop (see id.; figure 16 shows 86c, 86f See id.
	Tilghman does not disclose that the sole is configured to cover substantially all of the hoof sole, a first therapeutic device configured to attach to the inward facing surface of the first retention panel, the wrap panels being elastic.
	Ruetenik, similarly directed to a therapeutic device application wrap for an animal’s hoof, wherein the hoof includes a coronary band, a hoof wall having anterior, left lateral, right lateral, and posterior portions, and a hoof sole (see Abstract noting that the wrap of Ruetenik is used for a horse hoof, which has the claimed features), comprising: a sole (106) configured to cover substantially all of the hoof sole. See figure 2.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the sole of Tilghman be configured to cover substantially all of the hoof sole, in order to provide stability to the boot and prevent it from moving around on the hoof when the horse walks. See Ruetenik at 9:22-53.
	Additionally, Detty, similarly directed to a therapeutic device application wrap for an equine, teaches that it is well-known in the art for the wrap to have a first therapeutic device (24A; see 4:11-14 and 4:39-47) including a panel (84, 86) with hook and loop fastener material (see 6:66-7:15) configured to attach (via 84, 86, 88, 90) to hook and loop fastener material (88, 90; see id.) on an inward facing surface of a first retention panel (22; see figures 3 and 6), whereby the first therapeutic device can be selectively attached to the first retention panel (see id. and 6:66-7:15); wherein the wrap forms a continuously connected loop (see, e.g., figure 2) with the first therapeutic device being see id and Abstract); wherein the continuously connected loop is configured to retain the therapeutic device in a stable uncompressed configuration. See id. and discussion of “configured to” above with respect to Tilghman, noting that Applicants’ therapeutic device is not disclosed as being in a stable configuration, and is disclosed as being in a compressed configuration; the loop of Detty could be very loosely fastened around the therapeutic device, thereby providing minimal compression. Detty further teaches that the wrap is made of neoprene rubber, which is an elastic material. See 3:55-58.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the wrap of Tilghman as modified by Ruetenik to comprise a first therapeutic device including a panel with hook and loop fastener material configured to attach to the hook and loop fastener material on the inward facing surface of the first retention panel whereby the first therapeutic device can be selectively attached to the first retention panel with the first therapeutic device being retained against the hoof, as taught by Detty, in order to treat a specific ailment of the hoof. It is noted that all of Tilghman, Ruetenik, and Detty are directed to treatments for a horse hoof.
	It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to replace the ballistic nylon of Tilghman with the neoprene rubber of Detty, in order to provide insulation for the therapeutic device. See Detty at 3:55-4:7.
	Re Claim 12, Tilghman as modified by Ruetenik and Detty discloses that the first and second retention panels (Tilghman 86d and 86e being first and second retention see figures 13 and 14 and 6:19-23) configured to link the first and second retention panels together. See id. and Tilghman at figure 16.
	Re Claim 13, Tilghman as modified by Ruetenik and Detty teaches that the first elastic wrap panel, once stretched around and secured to the first continuously connected loop (see Tilghman at figures 13-16, noting that 86c is attached to the outside of 86a, 86b, 86d, 86e to form an outermost layer of the wrap in figure 16), is configured to create a stable partially compressed configuration (see Tilghman at figures 15 and 16, noting that the additional layer provided by 86c being wrapped over the loop of retention panels provides inward compressive force, at least because folding inwardly and wrapping an additional layer of the loop provides additional inward pressure and weight directed inwardly; see also PTAB Decision 10), leaving the left hand and the right hand of the user free. See id.; the “configured to” limitation lacks written description support in Applicants’ Specification, and is therefore being interpreted as requiring only that the prior art be capable of performing as recited; furthermore, the first wrap panel, once stretched around and secured to the first continuously connected loop, would leave the left and right hands of the user free. See Tilghman at figures 15 and 16, noting the hook and loop attachments of the panels of Tilghman to surround the hoof, and the neoprene rubber material of the fabric, which would function as claimed.
	Re Claim 4, Tilghman as modified by Ruetenik and Detty discloses that the first therapeutic device is configured to be removed and replaced without the need to remove the application wrap (functional language that Tilghman as modified by See also Spec. 16, specifically “A fresh set of packs will usually be swapped for the ones already on the animal. The process described for FIGs. 9-12 is simply reversed to expose the packs (The state shown in FIG. 9). The old packs are pulled free and new packs are pressed into position. The device is then closed back around the hoof and lower leg as described previously” (emphases added). See Spec. figures 9-12, specifically figure 9, showing all of the panels removed from the horse’s leg, with merely the sole not being removed.
	Re Claim 15, Tilghman as modified by Ruetenik and Detty teaches that the sole is constructed of a molded polymer. See Ruetenik at 8:63-9:16 and 9:22.
	Re Claim 16, Tilghman as modified by Ruetenik and Detty teaches that the sole includes a wall extending upward at least thirty percent of a distance to the coronary band. See Ruetenik at figure 2 and 9:24-28.
	Re Claim 17, Tilghman as modified by Ruetenik and Detty teaches that the wall completely encircles the hoof (see id.), and the sole and the wall are sized to leave a gap between the wall and the hoof sufficiently wide to admit a lower portion of the therapeutic device. See Detty at figure 2.
	Re Claim 18, Tilghman as modified by Ruetenik and Detty discloses that the first and second retention panels having outward facing surfaces covered in loop material (Tilghman 88; see Tilghman at figures 14 and 15); and the first and second retention panels include hook tabs (Tilghman 90; see Tilghman at figure 13) configured to engage the loop material and thereby join the first and second retention panels together. See Tilghman at figures 15 and 16 and 6:19-23.
see Tilghman at figure 16); and the right and left attachment panels on the second elastic wrap panel include inward-facing hooks (Tilghman 92, 94, shown inward-facing in figure 16) configured to engage the loop material on the outward facing surface of the first elastic wrap panel. See Tilghman at figure 16 and 6:28-32.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicants’ section, “Discussion of the prior art,” provides no arguments against any of the prior art references of record.
Applicants’ section, “Differences between the claimed invention and the prior art,” merely provides discussion of the invention and installation thereof on a hoof. The portions related to allegedly allowing a user to have both hands free, lack written description support in the Specification as originally filed (see new matter objection and 112(a) rejections above), and appear to merely be attorney’s arguments untethered to the actual disclosure. Furthermore, as discussed above in the rejections of claims 1 and 11, Tilghman as modified by Ruetenik and Detty teaches the newly-recited features in claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/Primary Examiner, Art Unit 3642